Title: From Thomas Jefferson to Philip Ludwell Grymes, 30 August 1800
From: Jefferson, Thomas
To: Grymes, Philip Ludwell



Dear Sir
Monticello Aug. 30. 1800.

Your favor of the 21st. inst. is duly recieved. there were originally three securities for mrs Randolph’s annuity, to wit Peter Randolph, Peyton Randolph & your father. Peter Randolph’s estate I have long understood to be no further solvent. consequently the whole liability devolves on yourself and mr Edmund Randolph, each of you being liable for the whole in law, though in justice for only a moiety each. mrs Randolph desires to indulge her son with further time, & yet, as to yourself, not to make you the victim of that indulgence. at the time I wrote to you I did not know you had confessed judgment for the whole: however this ought not to prevent us from still doing what is right. mrs Randolph has authorised me by a power of attorney, on your paying one moiety of the arrearages, to relinquish your responsability for the other moiety; and so as to the growing annuity. but the actual paiment is a condition precedent to the relinquishment, & so expressed in the power of attorney. consequently, there can be no relinquishment till a full moiety is paid. if this takes place, as you have stipulated, by the 1st. day of Sep. 1801. or at any earlier period while this power of attorney is in force I shall be ready to relinquish your liability for the other moiety of the judgment. so far I go on the supposition that Peter Randolph’s estate is not further solvent. if this is a mistake, then the law has given you the privilege of calling on them for their contribution at very short process. if you will accordingly direct your attorney or mr Copeland to proceed against them for one third, on the actual paiment of that third & of a third only for yourself, you can be released from the remaining third, all circumstances  continuing as they now do. but you will be sensible that there are circumstances which, were they to happen before the actual relinquishment, might prevent that altogether. I sincerely wish you may anticipate them by the previous paiment of a moiety, or by the previous payment of one third, & recovery of another third from Peter R’s. estate. I shall be happy in being instrumental to this relief. I write to mr Copeland in conformity herewith: & am with great esteem Dear Sir
Your most obedt. servt

Th: Jefferson

